 



EXHIBIT 10.103

THIS AGREEMENT is made on the 5th day of May, 2004.

PARTIES

ConceptVision Australia PTY LIMITED ACN 006 391 928 a company duly incorporated
and having its registered office at Ground Floor, 18-20 Orion Rd. Lane Cove NSW
Australia. (“we/us/ours”)

AND

PHILIP STONEY
Of
(“you/yours”)

RECITAL



A.       We offer to employ you and you agree to accept our offer of employment
as a Managing Director in the terms of this agreement.

AGREEMENTS



1.   INTERPRETATION   1.1   Definitions   1.1.1   In this agreement, unless the
context otherwise requires, where commencing with a capital letter:      
“Confidential Information” means the trade secrets and all other information
regarding our affairs and any Related Company or any of our customers which
becomes known to you in circumstances where you know, or ought to know, that the
information is to be treated as confidential;       “Real Company” means a body
corporate which is a related body corporate to us in accordance with section 50
of the Corporations Law.   2.   APPOINTMENT   2.1   Employment       We agree to
employ you and you agree to work for us as a Managing Director on the terms of
this agreement from the 1st day of November 2003 until the 1st day of
November 2007.   2.2   Breach or other obligations

1



--------------------------------------------------------------------------------



 



    You warrant to us that by entering into this agreement and performing your
duties under it you will not breach another obligation binding on you.   2.3  
Warranties by you       You warrant to us that all the information contained in
your employment application and the representation made by you at the time of
your application for employment with us are true and correct can that you will
supply your expertise and customer contacts and any associated product lines to
us.   3.   YOUR DUTIES   3.1   Duties       You must diligently and faithfully
perform those duties assigned to you, which will include:



(a)   direct all of the Sales and Marketing activities for us in the Territory
(Australia, New Zealand, Malaysia, Singapore and Indonesia) and make use of all
contacts of yours;   (b)   supervise and manage our independent agents
(Territory Representatives) and distributors in the Territory to maximize sales
of current products and to introduce new products and technologies;   (c)  
develop close relationships with leading surgeons to promote our products and to
train new surgeons in our technologies;   (d)   create and place into action
strategies to expand our business opportunities at State, National and
International meetings;   (e)   assist with the relationships with the
Therapeutic Goods Administration officials as the in-country sponsor to new
products registrations;   (f)   Communicates with our other management
competitors’ activities and marketing reports as required;   (g)   Plans
advertising, public relations, sales promotions and market research;   (h)  
Prepare sales and sales & marketing expense budgets for management approval.
Manages those budgets to assure expenses do not exceed the operation budget. Has
authority to issue

2



--------------------------------------------------------------------------------



 



    purchase requisitions up to a sum determined by senior management;   (i)  
Assist the Direction, Administration to maintain customer service and product
inventory levels to service and product inventory levels to service selling
activities.   (j)   Responsible for the accurate and timely reporting of
financial information as requested by STAAR US.



3.2   Compliance with directions       You must comply with all reasonable and
lawful directions given to you.   3.3   Full time appointment       Unless
absent on leave for reasons permitted under this agreement, you must devote your
time, attention and skill exclusively to our business to fulfill your duties.  
3.4   Promotion of our interests       You must use your best endeavors to
promote our welfare and reputation or the welfare and reputation of any Related
Company and you will not do anything which is, or may be harmful to those
interests.   3.5   Compliance with legislation and codes   3.5.1   You will, at
all times, comply with our Code of Conduct and with all legislative requirements
and industry codes which apply to your duties and the performance of those
duties.   3.5.2   You agree and acknowledge that if you fail to comply with our
Code of Conduct or any legislative requirements or industry codes you will be
guilty of serious misconduct and will be acting outside the scope of your
employment.   3.6   Accurate work   3.6.1   You acknowledge and agree that it is
very important to our business that work undertaken by you and documentation
prepared under your control must be completed accurately and forwarded to us
with all necessary supporting material.   3.6.2   You must maintain a level of
accuracy and completeness so that all work submitted by you must be error-free
and complete. You acknowledge that

3



--------------------------------------------------------------------------------



 



    it is not unfair, harsh or unconscionable, having regard to the training,
support and other assistance given by us to you to demand this standard from
you.   4.   REMUNERATION AND SUPERANNUATION   4.1   Basis of remuneration and
superannuation



(a)   You are entitled to remuneration of AUD $ 90,000.00 per annum payable in
26 equal installments.   (b)   You will be provided with a motor vehicle to the
value of AUD $85,000.00 (Excluding GST). ConceptVision Australia PTY Limited
will make the lease payments on a three (3) year lease with a 30% residual. Upon
expiry of the lease if you are still in our employ you can retain the vehicle if
you choose to pay out the 30% residual.   (c)   We will pay a sum equal to 10%
of your salary to a superannuation fund.   (d)   You will be paid a yearly bonus
for the years 2003 through 2006 calculated as follows based on Net Trade Sales:
      Less than $1.5m = 0.15%
Greater than $1.5m and less than $2m = 0.375%
Greater than $2m and less than $3m = 0.30%
Greater than $3m and less than $4m = 0.15%
Greater than $4m to be determined




    For the year 2007 the commission schedule reverts to the employment
agreement dated July 1, 1999.   4.2   Reimbursement       We will reimburse you
for all reasonable business expenses properly incurred by you in the performance
of your duties in accordance with our policy.   5.   LEAVE ENTITLEMENTS   5.1  
Annual leave and public holidays       You are entitled to annual leave and
public holidays in accordance with the relevant legislation which applies in the
state or territory in which you live.   5.2   Sick Leave

4



--------------------------------------------------------------------------------



 



    You are entitled to sick leave in accordance with the relevant legislation
which applies in the state or territory in which you live.   5.3   Long Service
Leave

You are entitled to long service leave in accordance with the relevant
legislation which applies in the state or territory in which you live.   6.  
TERMINATION   6.1   Termination by us without notice   6.11   We may immediately
terminate your employment by given written notice of termination to you if you:



(a)   are charged with any offense involving fraud or dishonesty or any other
serious offense which is punishable by imprisonment whether you are imprisoned
or not;   (b)   fail or refuse to comply with a reasonable lawful direction
given to you by us;   (c)   fail to comply with our Codes of Conduct or any
legislative requirement or industry code which applies to the performance of
your duties;   (d)   fail to remedy, to our reasonable satisfaction, a serious
or persistent breach of this agreement within fourteen (14) days of receiving
notice from us that breach or default;   (e)   become bankrupt or compounds with
your creditors or any of them or you assign your estate for the benefit of your
creditors or any of them;   (f)   are otherwise guilty of serious misconduct.



6.2   Termination by notice       We can terminate your employment at any time
by giving you three (3) months notice in writing and paying you six (6) months
salary and commission. The amount to be paid will be based on your previous six
(6) months salary and commissions earned in the previous six (6) months. Upon
termination of your employment by us we will purchase any shares owned by you in
accordance with the formula contained in the Shareholders Agreement and you will
be entitled to purchase your vehicle on payment to us of 30% of the initial
purchase price.

5



--------------------------------------------------------------------------------



 



6.3   Acts after termination of employment   6.3.1   Immediately after
termination of the employment, you must:



(a)   Deliver to us all records of Confidential Information in your possession
which are physically capable of delivery;   (b)   Deliver to us all equipment
and business cards issued to you.



6.3.2   You must not represent yourself as being employed by us, or connected
with us, after your employment is ended.   7.   USE OF CONFIDENTIAL INFORMATION
  7.1   During this agreement, you must keep confidential all Confidential
Information and must use Confidential Information for your benefit or the
benefit of any other person.   7.2   At any time after termination of your
employment, you must not:



(a)   Disclose Confidential Information to any other person; or   (b)   Disclose
or use Confidential Information for your benefit or the benefit of any person.



8.   RESTRICTIVE COVENANTS AFTER TERMINATION OF EMPLOYMENT   8.1   You expressly
agree as follows:



(a)   Not at any time during the period of one (1) year after the determination
of your employment for any reason to undertake or carry on or be co-employed or
directly or indirectly concerned or interested either as employer, employee,
consultant, director or shareholder in any business similar to the business
carried on by us at any place within New South Wales;   (b)   Not at any time
during the same period to attempt personally or by letters, advertisements or
otherwise to obtain customers or clients of ours for any person, firm or company
carrying on any business of the kind referred to in the Schedule whether within
or outside the areas described in the Schedule;

6



--------------------------------------------------------------------------------



 



(c)   Not at any time either during or after the determination of the employment
for any reason and either on your own account or for any other person or for any
firm or company to solicit, interfere with or endeavor to entice away from us
any person, firm or company who at any time during the continuance of your
employment shall have been a customer or client of ours;   (d)   PROVIDED THAT
this clause will not apply in the event that your employment is terminated
because STAAR Surgical Company (US) is taken over by another company.



9.   DISCLOSURE OF CONFLICT OF INTEREST   9.1   You shall make full and complete
disclosure in writing to us of the existence, nature and extent of any conflict
of interest or any fact or circumstance likely to result in a conflict of
interest that you may have with your duties or obligations under this Agreement
immediately upon becoming aware of such conflict fact or circumstance.   10.  
INVENTIONS, COPYRIGHT, DESIGNS AND KNOW HOW   10.1   You agree to disclose to us
all Works and acknowledges that we own all Intellectual Property in and
associated with the Works authored, created or made by you in the performance of
your obligations as an employee of us during the term of your employment by us
throughout the world for the full duration of the rights subsiding in those
Works.   10.2   You hereby assign to us all right, title and interest in and to
all Works authored, created or made by you in the performance of your employment
by us and completed during the one (1) year period immediately following your
termination throughout the world for the full duration of the rights subsisting
those Works including, without limitation, all Intellectual Property in the
Works whether vested contingent or future, all renewals and extensions of those
rights, all claims and causes of action related to the Works and/or Intellectual
Property therein, accrued or accruing at any time, all improvements,
modifications, enhancements, developments, adaptations and arrangements.   10.3
  You must, both during the term of the Agreement and after termination of your
employment, do all such acts and things and execute all such documents as we or
our lawyers may require to vest ownership or registration rights in respect of
the Works, including all Intellectual Property in us.   11.   MISCELLANEOUS

7



--------------------------------------------------------------------------------



 



11.1   Governing Law   11.1.1   This agreement is governed by and must be
construed in accordance with the laws of New South Wales.   11.1.2   Each party:



(a)   Irrevocably and unconditionally submits to the non-exclusive jurisdiction
of the courts of New South Wales and any courts which have jurisdiction to hear
appeals from any of the courts; and   (b)   Waives any right to object to any
proceedings being brought in those courts for any reason.



11.2   Prior agreements       This agreement replaces all prior agreements
between us:

EXECUTED AS AN AGREEMENT

     

  /s/ PHILIP B. STONEY

--------------------------------------------------------------------------------

 
  Philip B. Stoney

  Managing Director
 
   

  /s/ JOHN BILY

--------------------------------------------------------------------------------


  STAAR Surgical Company

  Chief Financial Officer

  John Bily

8